Citation Nr: 0617878	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The issue of entitlement to service connection for 
lumbosacral strain was pending when the veteran's case was 
before the Board in March 2005.  The case was remanded for 
development that same month.  The veteran was granted 
entitlement to service connection for lumbosacral strain by 
way of a rating decision dated in November 2005.  He was 
provided notice of the rating action in January 2006.

Although the statutory period to appeal the decision has not 
yet expired, there is no evidence, at this time, that the 
veteran has submitted a notice of disagreement with any 
aspect of the rating action.  Consequently, the Board does 
not have jurisdiction to address any downstream element 
associated with the veteran's lumbosacral strain rating.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  


FINDINGS OF FACT

1.  The veteran does not have hypertension that is 
attributable to his military service.

2.  The evidence of record does not show that the veteran's 
hypertension was caused or made worse by his service-
connected diabetes such as to result in additional 
disability.  



CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to service-connected diabetes, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including hypertension, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served on active duty from July 1969 to July 
1971.  His service medical records (SMRs) are negative for 
any treatment or diagnosis of hypertension.  

The veteran submitted his claim for disability compensation 
benefits in September 2002.  He identified having received 
treatment for his hypertension from a private physician and 
from VA.  

Records were obtained from C. Carttar. M.D., for the period 
from November 1993 to September 2002.  The records show that 
the veteran was treated for hypertension as of November 1993.  
The records do not contain any information as to the onset or 
etiology of the veteran's hypertension.  

VA outpatient records from the VA medical center (VAMC) in 
Little Rock were obtained for the period from April 1998 to 
November 1998.  An April 1998 entry noted that the veteran 
was on medication for his hypertension and had been on 
medication for about three years.  The records do not address 
either the onset or etiology of the hypertension.

A search was made for VA records from 2000 to the present to 
identify any treatment records for hypertension.  The Little 
Rock VAMC responded that the veteran was seen only for 
examination purposes between 2000 and 2002.  

VA records from April and May 2003 address treatment for 
other complaints.

The veteran was afforded a VA examination in October 2003.  
The examiner noted that the veteran had a history of 
hypertension for 10 years and was on medication for treatment 
of the hypertension.  The veteran was diagnosed with diabetes 
and essential hypertension.  The examiner stated that the 
hypertension was unrelated to the diabetes.

The veteran was granted service connection for his diabetes 
in February 2003.  The grant was on a presumptive basis 
because of the veteran's service in the Republic of Vietnam 
from December 1969 to November 1970.

The veteran has argued that he should be considered for 
service connection for his hypertension as secondary to his 
diabetes.  He also argues that the October 2003 VA 
examination was inadequate because the examiner did not 
provide a rationale for the opinion that the veteran's 
hypertension was unrelated to his diabetes.

There is no evidence of record to support the veteran's 
contention that his diabetes caused, contributed to, or 
aggravated his hypertension.  The VA examiner, as a medical 
professional, provided an opinion that the hypertension was 
unrelated to the diabetes.  Although an extended rationale 
was not provided, the medical opinion was provided by a 
medical professional.  Further, there is no competent 
evidence, medical or lay, to the contrary.  The veteran has 
made a contention without proof of any sort.  He has relied 
solely on his own lay opinion that there could be a 
connection.  In essence he argues that VA should disprove his 
allegation.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his hypertension.  
However, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus to either his 
military service or his service-connected diabetes, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the veteran was a combat veteran as 
evidenced by the service records associated with the claims 
file and his receipt of the Combat Infantryman Badge (CIB).  
Section 1154(b) of Title 38, United States Code provides 
that, for veterans engaged in combat with the enemy, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence . . ." Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

As noted, the veteran's SMRs are negative for any indication 
of hypertension.  Further, as the veteran's claim is for a 
disease rather than the residuals of an injury, it is 
significant that the first objective evidence of the disease 
is dated in November 1993, more than 22 years after service.  
Finally, the veteran has not submitted any evidence to link 
his current diagnosis of hypertension to his active military 
service.  As noted above, the Court has held that 38 U.S.C.A. 
1154(b) does not alter the fundamental requirement of a 
medical nexus to service.  See Clyburn, supra; Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

The evidence of record does not show that the veteran had the 
signs or symptoms of hypertension in service.  His 
hypertension was not manifest to a compensable degree within 
one year after his service.  There is no competent evidence 
to show that his currently diagnosed hypertension is related 
to his military service or to his service-connected diabetes.  
Therefore, without persuasive evidence linking the veteran's 
hypertension to service, or to his diabetes, his claim must 
be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran originally submitted a claim for benefits in 
September 2002.  The RO wrote to the veteran that same month.  
Although the letter did not address the evidence necessary to 
substantiate the claim, the veteran was informed of VA's 
responsibilities in the development of his claim, what he 
should do to help, and to submit evidence to VA.

The RO wrote to the veteran in March 2004.  The veteran was 
informed of the evidence/information needed to substantiate 
his claim.  He was advised what the RO would do in the 
development of his claim and what he needed to do.  The 
veteran was asked to submit evidence to the RO.  He was 
informed of the evidence of record.  

The veteran's claim was remanded for additional development 
in March 2005.  he was issued a supplemental statement of the 
case (SSOC) in January 2006.  The SSOC informed the veteran 
of the continued denial of his claim and the basis for the 
denial.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs were 
obtained and used in the adjudication of his claim.  The 
veteran was afforded a VA examination that addressed the 
secondary service connection aspect of his claim.  His 
private medical records were obtained.  VA records were also 
obtained and associated with the claims file.  The veteran 
originally requested a Travel Board hearing in his case but 
later withdrew the request.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.  

The Board has considered whether a VA examination was 
required in this case, to address the issue of direct service 
connection, under the duty to assist provisions of the VCAA 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See Charles v. Principi 16 Vet. 
App. 370, 375 (2002).  The evidence of record is such that 
the duty to obtain a medical examination is not triggered in 
this case.  The veteran alleges that he has hypertension 
related to his military service.  His SMRs do not show 
evidence of hypertension.  Even with consideration of the 
veteran's combat status, the evidence does not show that he 
had hypertension in service.  The first evidence of 
hypertension, of any type, is demonstrated in private 
treatment records dated in 1993. 

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  See 
generally McLendon v. Nicholson, No. 04-0185, 2006 WL 
1520790, Vet. App. June 5, 2006.  There is no objective 
evidence of hypertension in service, within one year after 
service, or until 22 years after service.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a 
veteran is required to show some causal connection between 
his disability and his military service).  The Board finds 
that VA has complied, to the extent required, with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).




ORDER

Service connection for hypertension, to include as due to 
service-connected diabetes, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


